EX-10.AA2 6 exhibit10aa2.htm EXHIBIT 10(AA)(2) Exhibit 10(AA)(2) - Eppler
Executive Employment Agreement

EXHIBIT 10(AA)(2)

 

 

CLECO CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT
(Level 1)

            THIS AGREEMENT (the "Agreement") is entered into as of this 1st day
of January, 2002, by and between David M. Eppler ("Executive"), and Cleco
Corporation, a Louisiana corporation (the "Company"), and is intended to amend
and restate, with the exception of the term defined therein, that certain
Executive Severance Agreement between Cleco Corporation and Executive, initially
effective as of July 28, 2000.

1.  EMPLOYMENT AND TERM

            1.1       Position.  The Company shall employ and retain Executive
as its President and Chief Executive Officer or in such other capacity or
capacities as shall be mutually agreed upon, from time to time, by Executive and
the Company, and Executive agrees to be so employed, subject to the terms and
conditions set forth herein. Executive's duties and responsibilities shall be
those assigned to him hereunder, from time to time, by the Board of Directors of
the Company and shall include such duties as are the type and nature normally
assigned to similar executive officers of a corporation of the size, type and
stature of the Company.  Executive shall report to the Board of Directors.  
           

            1.2       Concurrent Employment.  During the term of this Agreement,
Executive and the Company acknowledge that Executive may be concurrently
employed by the Company and a subsidiary or other entity with respect to which
the Company owns (within the meaning of Section 425(f) of the Internal Revenue
Code of 1986, as amended (the "Code")) 50% or more of the total combined voting
power of all classes of stock or other equity interests (an "Affiliate"), and
that all of the terms and conditions of this Agreement shall apply to such
concurrent employment.  Reference to the Company hereunder shall be deemed to
include any such concurrent employers.

            1.3       Full Time and Attention.  During the term of this
Agreement and any extensions or renewals thereof, Executive shall devote his
full time, attention and energies to the business of the Company and will not,
without the prior written consent of the Board of Directors of the Company, be
engaged (whether or not during normal business hours) in any other business or
professional activity, whether or not such activities are pursued for gain,
profit or other pecuniary advantage. 

            Notwithstanding the foregoing, Executive shall not be prevented from
(a) engaging in any civic or charitable activity for which Executive receives no
compensation or other pecuniary advantage, (b) investing his personal assets in
businesses which do not compete with the Company, provided that such investment
will not require any services on the part of Executive in the operation of the
affairs of the businesses in which investments are made and provided further
that Executive's participation in such businesses is solely that of an investor,
or (c) purchasing

--------------------------------------------------------------------------------

 

securitiesin any corporation whose securities are regularly traded, provided
that such purchases will not result in Executive owning beneficially at any time
5% or more of the equity securities of any corporation engaged in a business
competitive with that of the Company.

            1.4       Term.  Executive's employment under this Agreement shall
commence as of July 28, 2000 (the "Effective Date"), and shall terminate on July
28, 2003 (such date or the last day of employment specified in any renewal or
amendment hereof referred to herein as the "Termination Date") (the period
commencing as of the Effective Date and ending as of the Termination Date
referred to herein as the "Employment Term"). 

            Commencing on the second anniversary of the Effective Date and each
anniversary thereafter, Executive's employment shall automatically be extended
for an additional one‑year period; provided, however, that either party may
provide written notice to the other that the Employment Term will not be further
extended, such notice to be provided not later than 30 days prior to the end of
the then current Employment Term. 

2.  COMPENSATION AND BENEFITS

            2.1       Base Compensation.  The Company shall pay Executive an
annual salary equal to his annual base salary in effect as of the Effective
Date, such amount shall be prorated and paid in equal installments in accordance
with the Company's regular payroll practices and policies and shall be subject
to applicable withholding and other applicable taxes (Executive's "Base
Compensation").  Executive's Base Compensation shall be reviewed no less often
than annually and may be increased or reduced by the Board of Directors of the
Company (the "Board"), in its sole discretion; provided, however, that
Executive's Base Compensation may not be reduced at any time unless such
reduction is part of a reduction in pay uniformly applicable to all officers of
the Company. 

            2.2       Annual Incentive Bonus.  In addition to the foregoing,
Executive shall be eligible for participation in the Annual Incentive
Compensation Plan or similar bonus arrangement maintained by the Company or an
Affiliate or such other bonus or incentive plans which the Company or its
Affiliates may adopt, from time to time, for similarly situated executives (an
"Incentive Bonus"). 

            2.3       Long-Term Incentives.  In addition to the foregoing,
Executive shall be eligible for participation in the 2000 Long-Term Incentive
Compensation Plan maintained by the Company and such other long-term incentive
plans which the Company or its Affiliates may adopt, from time to time, for
similarly situated executives (a "Long-Term Incentive").

            2.4       Supplemental Retirement Benefit.  In addition to the
foregoing, Executive shall be eligible to participate in the Supplemental
Executive Retirement Plan maintained by Cleco Utility Group Inc. or such other
supplemental retirement benefit plans which the Company or its Affiliates may
adopt, from time to time, for similarly situated executives (the "Supplemental
Plan").

Page 2

--------------------------------------------------------------------------------

 

            2.5       Other Benefits. During the term of this Agreement and in
addition to the amounts otherwise provided herein, Executive shall participate
in such plans, policies, and programs as may be maintained, from time to time,
by the Company or its Affiliates for the benefit of senior executives or
employees, including, without limitation, profit sharing, life insurance, and
group medical and other welfare benefit plans.  Any such benefits shall be
determined in accordance with the specific terms and conditions of the documents
evidencing any such plans, policies, and programs.

            2.6       Reimbursement of Expenses.   The Company shall reimburse
Executive for such reasonable and necessary expenses as are incurred in carrying
out his duties hereunder, consistent with the Company's standard policies and
annual budget.  The Company's obligation to reimburse Executive hereunder shall
be contingent upon the presentment by Executive of an itemized accounting of
such expenditures.

3.  TERMINATION

            3.1       Termination Payments to Executive.  As set forth more
fully in this Section 3 and except as provided in Sections 3.3 or 3.8 hereof,
Executive shall be paid the greater of the amounts or benefits set forth below
or the amounts or benefits provided under the terms of the separate plan or
arrangement maintained by the Company (or its Affiliates) on account of
termination of employment hereunder:

            a.         Executive's Base Compensation accrued but not yet paid as
of the date of his termination. 

           b.         Executive's Base Compensation payable until the
Termination Date (determined without regard to the automatic renewal provisions
of Section 1.4 hereof), but not less than 100% of such annual Base Compensation.

            c.         Executive's Incentive Bonus payable with respect to the
year of his termination, prorated to reflect Executive's actual period of
service during such year. 

            d.         Executive's Incentive Bonus payable in the target amount
for the year in which his termination of employment occurs.

            e.         If Executive's principal office is located in Pineville,
Louisiana, the Company shall, at the written request of Executive:

i.          Purchase his principal residence if such residence is located within
60 miles of the Company's Pineville, Louisiana office (the "Principal
Residence") for an amount equal to the greater of (1) the purchase price of such
Principal Residence plus the documented cost of any capital improvements to the
Principal Residence made by Executive, or (2) the fair market value of such
Principal Residence as determined by the Company's usual relocation practice;
and

Page 3

--------------------------------------------------------------------------------

 

ii.                   Pay or reimburse Executive for the cost of relocating
Executive, his family and their household goods and other personal property, in
accordance with the Company's usual relocation practice, to any location in the
United States. 

Notwithstanding the foregoing, the Company shall not be obligated hereunder,
unless, within 12 months after the termination of his employment with the
Company (and its Affiliates), the Company is requested to purchase such
Principal Residence or Executive has actually relocated from the Pineville,
Louisiana area.

            f.          If Executive and/or his dependents elects to continue
group medical coverage, within the meaning of Code Section 4980B(f)(2), with
respect to a group health plan sponsored by the Company or an Affiliate (other
than a health flexible spending account under a self-insured medical
reimbursement plan described in Code Sections 125 and 105(h)), the Company shall
pay the continuation coverage premium for the same type and level of group
health plan coverage received by Executive and his electing dependents
immediately prior to such termination of Executive's employment for the maximum
period provided under Code Section 4980B or until the Executive secures other
employment where group health insurance is provided, whichever period is
shorter.

            g.         Executive shall be fully vested for purposes of any
service or similar requirement imposed under the Cleco Utility Group Inc.
Supplemental Executive Retirement Plan (the "Supplemental Plan"), regardless of
the actual number of years of service attained by Executive. 

Except as expressly provided in Section 3.3 hereof, Executive shall also be
entitled to receive such compensation or benefits as may be provided under the
terms of a separate plan or amendment maintained by the Company (or its
Affiliates) to the extent such compensation or benefits are not duplicative of
the compensation or benefits described above.

            3.2       Termination for Death or Disability.  If Executive dies or
becomes disabled during the Employment Term, this Agreement and Executive's
employment hereunder shall immediately terminate and the Company's obligations
hereunder shall automatically cease.  In such event, the Company shall pay to
Executive (or his estate) the amounts described in Sections 3.1a and 3.1c
hereof.  Payment shall be made in the form of one or more single-sums as soon as
practicable after Executive's death or disability or as and when such amounts
are ascertainable.

            For purposes of this Section 3.2, Executive shall be deemed
"disabled" if he or she is actually receiving benefits or is eligible to receive
benefits under the Company's (or an Affiliate's) separate long-term disability
plan. The Board shall determine whether Executive is disabled hereunder.

Page 4

--------------------------------------------------------------------------------

 

            3.3       Company's Termination for Cause.  This Agreement and
Executive's employment hereunder may be terminated by the Company on account of
Cause.  In such event, the Company shall pay to Executive the amount described
in Section 3.1a hereof.  Payment shall be made in the form of a single-sum not
later than three days after such termination.  Notwithstanding any provision of
this Agreement or any other plan, policy or agreement evidencing any other
compensation arrangement or benefit payable to Executive, no additional amount
shall be paid to Executive, except as may be required by law.

            For purposes of this Agreement "Cause" means that Executive has:

            a.         Committed an intentional act of fraud, embezzlement or
theft in the course of his employment or otherwise engaged in any intentional
misconduct which is materially injurious to the Company's (or an Affiliate's)
financial condition or business reputation;

            b.         Committed intentional damage to the property of the
Company (or an Affiliate) or committed intentional wrongful disclosure of
Confidential Information (as defined in Section 5.2) which is materially
injurious to the Company's (or an Affiliate's) financial condition or business
reputation;

            c.         Intentionally refused to perform the material duties of
his position; or

            d.         A material breach of this Agreement by Executive.

No act or failure to act on the part of Executive will be deemed "intentional"
if it was due primarily to an error in judgment or negligence, but will be
deemed "intentional" only if done or omitted to be done by Executive not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Company (or an Affiliate). 

            The Board, acting in good faith, may terminate Executive's
employment hereunder on account of Cause (or may determine that any termination
by the Company is on account of Cause).  The Board shall provide written notice
to Executive, including a description of the specific reasons for the
determination of Cause.  Executive shall have the opportunity to appear before
the Board, with or without legal representation, to present arguments and
evidence on his behalf.  Following such presentation (or upon Executive's
failure to appear), the Board, by an affirmative vote of not less than 66% of
its members, shall confirm that the actions or inactions of Executive constitute
Cause hereunder.

            3.4       Executive's Constructive Termination. Executive may
terminate this Agreement and his employment hereunder on account of a
Constructive Termination upon 30 days prior written notice to the Board of
Directors (or such shorter period as may be agreed upon by the parties hereto.) 
In such event, the Company shall provide to Executive (a) the amount described
in Section 3.1a hereof, payable not later than three days after his termination
of employment, (b) the amounts determined under Sections 3.1b and 3.1d hereof,
payable in not more than two equal installments, one-half not later than 30 days
after termination and the other

Page 5

--------------------------------------------------------------------------------

 

one-half six months after such termination, and (c) the benefits described in
Sections 3.1e, 3.1f and 3.1g hereof.

            For purposes of this Agreement, "Constructive Termination" means:

            a.         A material reduction (other than a reduction in pay
uniformly applicable to all officers of the Company) in the amount of
Executive's Base Compensation;

           b.        A material reduction in Executive's authority, duties or
responsibilities from those contemplated in Section 1.1 of this Agreement; or

            c.         A material breach of this Agreement by the Company or its
Affiliates.

No event or condition described in this Section 3.4 shall constitute a
Constructive Termination unless (a) Executive promptly gives the Company notice
of his objection to such event or condition, which notice may be provided orally
or in writing to the Board of Directors or his designee, (b) such event or
condition is not corrected by the Company promptly after receipt of such notice,
but in no event more than 30 days after receipt of notice, and (c) Executive
resigns his employment with the Company (and all Affiliates) not more than 15
days following the expiration of the 30-day period described in subparagraph (b)
hereof. 

            3.5       Termination by the Company, without Cause.  The Company
may terminate this Agreement and Executive's employment hereunder, without
Cause, upon 30 days prior written notice to Executive (or such shorter period as
may be agreed upon by Executive and the Board of Directors.)  In such event, the
Company shall provide to Executive (a) the amount described in Section 3.1a
hereof, payable not later than three days after such termination, (b) the
amounts determined under Sections 3.1b and 3.1d hereof, payable in not more than
two equal installments, one-half not later than 30 days after termination and
the other one-half six months after such termination, and (c) the benefits
described in Sections 3.1e, 3.1f and 3.1g hereof.

             3.6       Termination by Executive.  Executive may terminate this
Agreement and his employment hereunder, other than on account of Constructive
Termination, upon 30 days prior written notice to the Company or such shorter
period as may be agreed upon by the Board of Directors and Executive.  In such
event, the Company shall pay to Executive the amount described in Section 3.1a
hereof.  Payment shall be made in the form of a single-sum not later than three
days after such termination.  No additional payments or benefits shall be due
hereunder, except as may be provided under a separate plan, policy or program
evidencing such compensation arrangement or benefit or as may be required by
law.

            3.7       Return of Property.  Upon termination of this Agreement
for any reason, Executive shall promptly return to the Company all of the
property of the Company (and its Affiliates), including, without limitation,
automobiles, equipment, computers, fax machines, portable telephones, printers,
software, credit cards, manuals, customer lists, financial data, letters, notes,
notebooks, reports and copies of any of the above and any Confidential

Page 6

--------------------------------------------------------------------------------

 

Information (as defined in Section 5.2 hereof) that is in the possession or
under the control of Executive.

            3.8       Consideration for Other Agreements.  Executive
acknowledges that all or a portion of the amount payable under Section 3.1d
hereof is in excess of the amount otherwise due or payable under the Annual
Incentive Compensation Plan and that the payment of such excess amount shall
constitute adequate consideration for the execution of such separate waivers or
releases as the Company (or Affiliate) may request Executive to execute in
connection with the termination of his employment hereunder.  Executive agrees
that failure to execute any such waiver or release within the time request by
the Company shall result in the forfeiture of the excess amount payable under
Section 3.1d hereof.

4.  CHANGE IN CONTROL AND BUSINESS TRANSACTION

            4.1       Definitions.  The terms "Change in Control" and "Business
Transaction" shall have the meanings ascribed to them in the Cleco Corporation
2000 Long-Term Incentive Compensation Plan, as the same may be amended from time
to time.

            The term "Good Reason," when used herein, shall mean that in
connection with a Change in Control:

            a.         Executive's Base Compensation in effect immediately
before such Change in Control is reduced or there is a significant reduction or
termination of Executive's rights to any employee benefit in effect immediately
prior to the Change in Control;

            b.         Executive's authority, duties or responsibilities are
significantly reduced from those contemplated in Section 1.1 hereof or Executive
has reasonably determined that, as a result of a change in circumstances that
significantly affects his employment with the Company (or an Affiliate), he or
she is unable to exercise the authority, power, duties and responsibilities
contemplated in Section 1.1 hereof;

            c.         Executive is required to be away from his office in the
course of discharging his duties and responsibilities under this Agreement
significantly more than was required prior to the Change in Control; or

            d.         Executive is required to transfer to an office or
business location located more than 60 miles from the location to which he or
she was assigned prior to the Change in Control.

No event or condition described in this Section 4.1 shall constitute Good Reason
unless (a) Executive gives the Company notice of his objection to such event or
condition within a reasonable period after Executive learns of such event, which
notice may be delivered orally or in writing to the Board of Directors  (or his
designee), (b) such event or condition is not promptly

Page 7

--------------------------------------------------------------------------------

 

corrected by the Company, but in no event later than 30 days after receipt of
such notice, and (c) Executive resigns his employment with the Company (and its
Affiliates) not more than 60 days following the expiration of the 30-day period
described in subparagraph (b) hereof.  

            4.2       Termination In Connection With a Change in Control.  If
Executive's employment described herein is terminated by the Company, without
Cause (as defined in Section 3.3 hereof), or Executive terminates his employment
hereunder for Good Reason at any time within the 60-day period preceding or
36-month period following such Change in Control, then notwithstanding any
provision of this Agreement to the contrary and in lieu of any compensation or
benefits otherwise payable hereunder:

            a.         The Company shall pay to Executive the amount described
in Section 3.1a in the form of a single-sum not later than three days after such
termination.

            b.         The Company shall pay an amount equal to three times
Executive's "base amount," payable in the form of a single-sum not later than 30
days after such termination.  For purposes of this agreement, "base amount" is
defined as the Executive's current annual base compensation and target annual
bonus.

            c.         The Company shall provide to Executive and his dependents
coverage under the Company's or an Affiliate's group medical plan for the same
type and level of health benefits received by Executive and his dependents
immediately prior to such termination for a period of three years or until
Executive and/or his dependents obtain coverage under a reasonably satisfactory
group health plan with no applicable preexisting condition limitation, whichever
comes first; such coverage to be in addition to any coverage available to
Executive and his dependents under Code Section 4980B.

            d.         Vesting shall be accelerated, any restrictions shall
lapse, and all performance objectives shall be deemed satisfied as to any
outstanding grants or awards made to Executive under the 2000 Long-Term
Incentive Compensation Plan and/or the 1990 Long-Term Incentive Compensation
Plan.  Executive shall be entitled to such additional benefits or rights as may
be provided in the documents evidencing such plans or the terms of any agreement
evidencing such grant or award.

            e.         Executive shall be fully vested for purposes of any
service or similar requirement imposed under the Supplemental Plan, regardless
of the actual number of years of service attained by Executive.  Executive shall
be credited with an additional three years of age for purposes of determining
his benefit percentage under the Supplemental Plan, but in no event shall such
benefit percentage be less than 50%; and Executive shall be credited with an
additional three years of age for purposes of determining any reduction taken
with respect to benefits commencing before Executive's normal retirement date
(as defined in such plan).

Page 8

--------------------------------------------------------------------------------

 

            f.          If Executive's principal office is located in Pineville,
Louisiana, the Company shall, at the written request of Executive:

i.          Purchase his principal residence if such residence is located within
60 miles of the Company's Pineville, Louisiana office (the "Principal
Residence") for an amount equal to the greater of (1) the purchase price of such
Principal Residence plus the documented cost of any capital improvements to the
Principal Residence made by Executive, or (2) the fair market value of such
Principal Residence as determined by the Company's usual relocation practice;
and

                        ii.          Pay or reimburse Executive for the cost of
relocating Executive, his family and their household goods and other personal
property, in accordance with the Company's usual relocation practice, to any
location in the United States. 

Notwithstanding the foregoing, the Company shall not be obligated hereunder,
unless, within 12 months after the termination of his employment with the
Company (and its Affiliates), the Company is requested to purchase such
Principal Residence or Executive has actually relocated from the Pineville,
Louisiana area.

            g.         The Company shall pay to Executive an amount equal to the
Company's (including all Affiliates) maximum matching contribution obligation
under the Cleco Corporation 401(k) Savings and Investment Plan, as the same may
be amended from time to time, for each of the three years immediately following
Executive's termination of employment, determined as if Executive was credited
with at least 1,000 hours of service in each such plan year, was employed as of
the last day of each plan year, and contributed the maximum permissible amount
under Code Section 402(g) in each such year, but determined using the amount in
effect as of the date of Executive's termination of employment; such amount
shall be paid in the form of a single-sum not later than 30 days after
Executive's termination of employment hereunder.

                        4.3       Business Transaction. If Executive's
employment hereunder is terminated (other than on account of Cause as defined in
Section 3.3 hereof) in connection with a Business Transaction, then
notwithstanding any provision of this Agreement to the contrary, the Company
shall pay or provide to Executive (a) the amount described in Section 3.1a
hereof, payable not later than three days after his termination of employment,
(b) the amounts determined under Sections 3.1b and 3.1d hereof, payable in not
more than two equal installments, one-half not later than 30 days after
termination and the other one-half six months after such termination, and (c)
the benefits described in Sections 3.1e and 3.1f and 4.2e and 4.2f hereof.

Page 9

--------------------------------------------------------------------------------

 

4.4              Tax Payment.  If any payment to Executive pursuant to this
Agreement or any other payment or benefit from the Company or an Affiliate in
connection with a Change in Control or Business Transaction is subject to the
excise tax imposed under Code Section 4999 or any similar excise or penalty tax
payable under any United States federal, state, local or other law, the Company
shall pay an amount to Executive such that, after the payment by Executive of
all taxes on such amount, there remains a balance sufficient to pay such excise
or penalty tax.  Executive shall submit to the Company the amount to be paid
under this Section 4.4, together with supporting documentation.  If Executive
and the Company disagree as to such amount, an independent public accounting
firm agreed upon by Executive and the Company shall make such determination.

5.  LIMITATIONS ON ACTIVITIES

            5.1.      Consideration for Limitation on Activities.  Executive
acknowledges that the execution of this Agreement and the payments described
herein constitute consideration for the limitations on activities set forth in
this Section 5, the adequacy of which is hereby expressly acknowledged by
Executive.

            5.2       Confidential Information.  Executive recognizes and
acknowledges that during the terms of his employment, he will have access to
confidential, proprietary, non-public information concerning the Company and its
Affiliates, which may include, without limitation, (a) books and records
relating to operations, finance, accounting, personnel and management, (b)
price, rate and volume data, future price and rate plans, and test data, (c)
information related to product design and development, (d) computer software,
customer lists, information obtained on competitors, and sales tactics, and (e)
various other non-public trade or business information, including business
opportunities, marketing or business diversification plans, methods and
processes, and financial data and the like (collectively, the "Confidential
Information").  Executive agrees that he or she will not at any time, either
while employed by the Company or afterwards, make any independent use of, or
disclose to any other person or organization (except as authorized by the
Company or pursuant to court order) any of the Confidential Information.

            5.3       Non-Solicitation.  Executive agrees that during the
one-year period commencing as of the date of voluntary termination by Executive
(as described in Section 3.6 hereof) or the involuntary termination of Executive
on account of Cause (as described in Section 3.3 hereof), he or she shall not,
directly or indirectly, for his own benefit or on behalf of another or to the
Company's (or an Affiliate's) detriment:

            a.         Hire or offer to hire any of the Company's (or
Affiliate's) officers,employees or agents;

            b.         Persuade or attempt to persuade in any manner any
officer, employee or agent of the Company (or an Affiliate) to discontinue any
relationship with the Company; or

Page 10

--------------------------------------------------------------------------------

 

            c.         Solicit or divert or attempt to divert any customer or
supplier of the Company or an Affiliate.

The provisions of this Section 5.3 shall apply in the locations set forth on
Exhibit A hereto, as the same may be amended from time to time.  Executive
acknowledges that the Company (or its Affiliates) is presently doing business in
such locations and that during the Employment Term Executive will be required to
provide services to or for the benefit of the Company (or its Affiliates) in
such locations.

            The parties agree that each of the foregoing prohibitions is
intended to constitute a separate restriction. Accordingly, should any such
prohibition be declared invalid or unenforceable, such prohibition shall be
deemed severable from and shall not affect the remainder thereof.  The parties
further agree that each of the foregoing restrictions is reasonable in both time
and geographic scope. 

            5.4       Business Reputation.  Executive agrees that during his
employment with the Company (and its Affiliate) and at all times thereafter, he
shall refrain from performing any act, engaging in any conduct or course of
action or making or publishing an adverse, untrue or misleading statement which
has or may reasonably have the effect of demeaning the name or business
reputation of the Company or its Affiliates or which adversely affects (or may
reasonably adversely affect) the best interests (economic or otherwise) of the
Company or an Affiliate.

            5.5       Remedies.  In the event of a breach or threatened breach
by Executive of the provisions of Sections 5.2, 5.3 or 5.4 hereof, Executive
agrees that the Company shall be entitled to a temporary restraining order or a
preliminary injunction (without the necessity of posting bond in connection
therewith) and that any additional payments or benefits due to Executive or his
dependents under Sections 3 and 4 hereof shall be canceled and forfeited. 
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedy available to it for such breach or threatened breach, including the
recovery of damages from Executive.

6.  MISCELLANEOUS

            6.1       Mitigation Not Required.  As a condition of any payment
hereunder, Executive shall not be required to mitigate the amount of such
payment by seeking other employment or otherwise, nor will any profits, income,
earnings or other benefits from any source whatsoever create any mitigation,
offset, reduction or any other obligation on the part of Executive under this
Agreement.

            6.2       Enforcement of this Agreement.  In the event any dispute
in connection with this Agreement arises with respect to obligations of
Executive or the Company that were required prior to the occurrence of a Change
in Control or a Business Transaction, all costs, fees and expenses, including
attorney fees, of any litigation, arbitration or other legal action in
connection with such matters in which Executive substantially prevails, shall be
borne by, and be the obligation of, the Company.

Page 11

--------------------------------------------------------------------------------

 

            After a Change in Control or Business Transaction has occurred,
Executive shall not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive's rights
under this Agreement by litigation or otherwise.  Accordingly, if, following a
Change in Control or Business Transaction, the Company has failed to comply with
any of its obligations under this Agreement or the Company or any other person
takes or threatens to take any action to declare this Agreement void or
unenforceable or in any way reduce the possibility of collecting the amounts due
hereunder, or institutes any litigation or other action or proceeding designed
to deny or to recover from Executive the benefits provided or intended to be
provided under this Agreement, Executive shall be entitled to retain counsel of
Executive's choice, at the expense of the Company, to advise and represent
Executive in connection with any such interpretation, enforcement or defense,
including without limitation the initiation or defense of any litigation,
arbitration or other legal action, whether by or against the Company or any
director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction.  The Company shall pay and be solely financially responsible
for any and all attorneys' and related fees and expenses incurred by Executive
in connection with any of the foregoing, without regard to whether Executive
prevails, in whole or in part.

            In no event shall Executive be required to reimburse the Company for
any of the costs and expenses incurred by the Company relating to arbitration,
litigation or other legal action in connection with this Agreement.

            6.3       No Set-Off.   There shall be no right of set‑off or
counterclaim in respect of any claim, debt or obligation against any payment to
Executive provided for in this Agreement.

            6.4       Assistance with Litigation.  For a period of one year
after the end of the last period for which Executive will have received any
compensation under this Agreement, Executive will furnish such information and
proper assistance as may be reasonably necessary in connection with any
litigation in which the Company (or an Affiliate) is then or may become
involved.

            6.5       Headings.  Section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

            6.6       Entire Agreement.  This Agreement constitutes the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no other agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein.

            6.7       Amendments.  This Agreement may be amended or modified at
any time in any or all respects, but only by an instrument in writing executed
by the parties hereto.

            6.8       Choice of Law.  The validity of this Agreement, the
construction of its terms, and the determination of the rights and duties of the
parties hereto shall be governed by and

Page 12

--------------------------------------------------------------------------------

 

construed in accordance with the internal laws of the State of Louisiana
applicable to contracts made to be performed wholly within such state.

            6.9       Notices.  All notices and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand, (b) sent by telecopier to a telecopier number given below,
provided that a copy is sent by a nationally recognized overnight delivery
service (receipt requested), or (c) when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case as follows:

 

If to Executive:

David M. Eppler
550 Hiawatha Trail
Pineville, Louisiana 71360
 

 

If to the Company:

Cleco Corporation
2030 Donahue Ferry Road
Pineville, LA 71360
Attention: Chairman, Board of Directors
Telecopier:   (318) 484-7777

or to such other addresses as a party may designate by notice to the other
party.

            6.10     Assignment.  This Agreement will inure to the benefit of
and be binding upon the Company, its Affiliates, successors and assigns,
including, without limitation, any person, partnership, company, corporation or
other entity that may acquire substantially all of the Company's assets or
business or with or into which the Company may be liquidated, consolidated,
merged or otherwise combined, and will inure to the benefit of and be binding
upon Executive, his heirs, estate, legatees and legal representatives.  If
payments become payable to Executive's surviving spouse or other assigns and
such person thereafter dies, such payment will revert to Executive's estate.

            6.11     Severability.  Each provision of this Agreement is intended
to be severable.  In the event that any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable, the same shall not affect the validity or enforceability of any
other provision of this Agreement, but this Agreement shall be construed as if
such invalid, illegal or unenforceable provisions was not contained herein. 
Notwithstanding the foregoing, however, no provision shall be severed if it is
clearly apparent under the circumstances that the parties would not have entered
into this Agreement without such provision.

            6.12     Withholding.  The Company (or an Affiliate) may withhold
from any payment hereunder any federal, state or local taxes required to be
withheld.

            6.13     Survival.   Notwithstanding anything herein to the
contrary, to the extent applicable, the obligations of the Company (and its
Affiliates) under Sections 3 and 4, and the

Page 13

--------------------------------------------------------------------------------

 

obligations of Executive under Sections 3 and 5, shall remain operative and in
full force and effect regardless of the expiration of this Agreement.

 

            6.14     Waiver.  The failure of either party to insist in any one
or more instances upon performance of any terms or conditions of this Agreement
will not be construed as a waiver of future performance of any such term,
covenant, or condition and the obligations of either party with respect to such
term, covenant or condition will continue in full force and effect.

            THIS AGREEMENT is executed in multiple counterparts as of the dates
set forth below, each of which shall be deemed an original, to be effective as
of the Effective Date designated above.

CLECO CORPORATION
 

EXECUTIVE

By:  /s/ Catherine C. Powell                              

/s/ David M. Eppler                                      

Its:  Sr. V.P. Employee & Corporate Services  

David M. Eppler
 

Date:  3/25/2002               

Date:  3/26/02                     

 

 Page 14

--------------------------------------------------------------------------------

 

CLECO CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT

EXHIBIT A

            This Exhibit A is intended to form a part of that certain Executive
Employment Agreement by and between Cleco Corporation and David M. Eppler, first
effective as of January 1, 2002.  The parties agree that the proscriptions set
forth in Section 5.3 thereof shall apply in the State of Louisiana, Parishes of:

Acadia Parish
Allen Parish
Avoyelles Parish
Beauregard Parish
Calcasieu Parish
Catahoula Parish
Desoto Parish
Evangeline Parish
Grant Parish
Iberia Parish
Jefferson Davis Parish
Lafayette Parish
Lasalle Parish
Natchitoches Parish
Rapides Parish
Red River Parish
Sabine Parish
St. Landry Parish
St. Martin Parish
St. Mary Parish
St. Tammany Parish
Vernon Parish
Washington Parish

Executive and the Company agree that the Company shall amend this Exhibit A,
from time to time, to eliminate Parishes in which the Company is no longer doing
business and to add Parishes in which the Company is currently doing business.

Page 15

--------------------------------------------------------------------------------

 